Order filed June 14, 2022




                                         In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00342-CV
                                   ____________

            AHMAD YAZDCHI AND ALI YAZDCHI, Appellants

                                          V.

                      SANDRA G. O'CONNOR, Appellee


                    On Appeal from the Probate Court No. 1
                            Harris County, Texas
                        Trial Court Cause No. 499,220

                                    ORDER

      The notice of appeal in this case was filed May 9, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant, Ahmad Yazdchi, is
excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5.

      Accordingly, appellant, Ahmad Yazdchi, is ordered to pay the filing fee in
the amount of $205.00 to the clerk of this court within ten (10) days of the date of
this order. If appellant fails to do so, appellant, Ahmad Yazdchi, is subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                 PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.